      Case 2:12-cr-00030-SLB-SGC Document 50 Filed 03/08/21 Page 1 of 4                    FILED
                                                                                  2021 Mar-08 PM 03:03
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,                 )
                                          )
      vs.                                 )      2:12-CR-00030-SLB-SGC-2
                                          )
JEMARIS CORTEZ GOSHA,                     )
                                          )
      Defendant.                          )

                   MEMORANDUM OPINION AND ORDER

      This matter comes before the court on Defendant Jemaris Cortez Gosha’s

motion to reduce his sentence due to the current COVID-19 pandemic. (Doc. 48).1

Although Mr. Gosha does not mention a specific statute as the basis of his request

for relief, the court will construe his motion as requesting compassionate release

pursuant to 18 U.S.C. § 3582(c)(1)(A). Upon review of Mr. Gosha’s motion, the

court finds that Mr. Gosha has not properly exhausted his administrative remedies

and has not shown extraordinary and compelling reasons warranting

compassionate release.

      As background, Mr. Gosha is currently serving an 84-month sentence after

pleading guilty to using a firearm during and in relation to a crime of violence, in

violation of 18 U.S.C. § 924(c). (Doc. 24). Mr. Gosha is currently incarcerated at

      1
        Reference to a document number, [“Doc. ___”], refers to the number
assigned to each document as it is filed in the court’s record. Page number
citations refer to the page numbers assigned to the document by the court’s
CM/ECF electronic filing system.
                                          1
      Case 2:12-cr-00030-SLB-SGC Document 50 Filed 03/08/21 Page 2 of 4




Beckley FCI with a scheduled release date of August 5, 2022. See

https://www.bop.gov/inmateloc/ (last visited March 8, 2021).

      In his motion seeking compassionate release, Mr. Gosha requests that the

court reduce his sentence because of the current COVID-19 pandemic. (Doc. 48 at

1). He states that he has served nine years in prison and has completed various

educational and vocational programs. He asserts that these programs have helped

him overcome his “criminal thinking” and will help him be a productive member

of society. (Id.).

       The court construes Mr. Gosha’s motion for compassionate release as being

filed pursuant to 18 U.S.C. § 3582(c)(1)(A). Section 3582, as amended by the First

Step Act of 2018, states that courts generally cannot alter or modify a term of

imprisonment after its imposition, but the court can reduce an inmate’s term of

imprisonment upon a motion for sentence modification from the Bureau of Prisons

or from a prisoner, where the prisoner has properly exhausted his or her

administrative remedies. 18 U.S.C. § 3582(c)(1)(A). To exhaust administrative

remedies, a prisoner can (1) pursue all avenues of appeal of the Bureau of Prisons’

failure to bring a motion for modification of sentence, or (2) file a request for relief

with the warden to which the warden does not respond within 30 days. Id.

      Where a prisoner has properly exhausted administrative remedies, Section

3582(c)(1)(A), as amended by the First Step Act, allows a court to modify a


                                           2
      Case 2:12-cr-00030-SLB-SGC Document 50 Filed 03/08/21 Page 3 of 4




defendant’s sentence “after considering the factors set forth in section 3553(a) to

the extent that they are applicable” if the court finds that “extraordinary and

compelling reasons warrant such a reduction” and finds that “such a reduction is

consistent with applicable policy statements issued by the Sentencing

Commission.” 18 U.S.C. § 3582(c)(1)(A).

      In this case, Mr. Gosha has not shown that he has properly exhausted his

administrative remedies. The Eleventh Circuit has recently held that “Section

3582(c)(1)(A)’s exhaustion requirement is not jurisdictional.” United States v.

Harris, No. 20-12023, 2021 WL 745262, at *2 (11th Cir. Feb. 26, 2021).

However, the COVID-19 pandemic does mean that the administrative exhaustion

requirement for motions for compassionate release is waived. See United States v.

Rodrigues, No. 20-12623, 2021 WL 613825, at *2 (11th Cir. Feb. 17, 2021)

(“Despite the unique circumstances presented by the COVID-19 pandemic, and

contrary to Mr. Rodrigues’ argument, defendants are generally required to comply

with the exhaustion requirement in § 3582(c)(1)(A).”). Mr. Gosha has provided

the court with no evidence that he requested compassionate release from the

warden of his correctional institution, as required to exhaust his administrative

remedies. See 18 U.S.C. § 3582(c)(1)(A). Accordingly, Mr. Gosha is not entitled

to compassionate release. See 18 U.S.C. § 3582(c)(1)(A).




                                           3
     Case 2:12-cr-00030-SLB-SGC Document 50 Filed 03/08/21 Page 4 of 4




      Further, even if he had exhausted his administrative remedies, Mr. Gosha

has not shown that “extraordinary and compelling” reasons warrant a reduction in

his sentence. See 18 U.S.C. 3582(c)(1)(A). Mr. Gosha has not indicated any

reason why he is at higher risk from the COVID-19 pandemic than any other

inmate. Nor has he shown any other extraordinary and compelling reason why his

sentence should be reduced.

      Accordingly, Mr. Gosha’s request for a reduction in sentence, (Doc. 48), is

DENIED.

      DONE and ORDERED this 8th day of March, 2021.



                                      SHARON LOVELACE BLACKBURN
                                      UNITED STATES DISTRICT JUDGE




                                        4
